Citation Nr: 1021096	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skull mutations, 
including due to ionizing radiation.

2.  Entitlement to service connection for degenerative disc 
disease, including due to ionizing radiation.

3.  Entitlement to service connection for headaches, 
including due to ionizing radiation.

4.  Entitlement to service connection heart disease including 
myocardial infarctions, including due to ionizing radiation.

5.  Entitlement to service connection for multiple tumors, 
including due to ionizing radiation.

6.  Entitlement to service connection for kidney cancer, 
including due to ionizing radiation.

7.  Entitlement to service connection for bone disease 
including bone cancer, including due to ionizing radiation.

8.  Entitlement to service connection for a rash, including 
due to ionizing radiation.

9.  Entitlement to service connection for varicose veins, 
including due to ionizing radiation.

10.  Entitlement to service connection for allergies, 
including due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  In March 2010, the Veteran testified 
at a video-hearing before the undersigned.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2010, the Veteran testified at his hearing that his 
claim of service connection for residuals of a head trauma 
was in fact a claim of service connection for headaches 
because he had not had any head trauma while on active duty.  
He also testified that he believed that his headaches were 
also caused by his exposure to ionizing radiation.  
Therefore, the Board has recharacterized this issue so as to 
best reflect the claimant's intent when filing his claim. 

The claims of service connection for a rash, varicose veins, 
and allergies, including due to ionizing radiation, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that skull mutations were present in-
service or that skull mutations are related to service, 
including the Veteran's alleged exposure to ionizing 
radiation.

2.  The preponderance of the competent and credible evidence 
is against finding that degenerative disc disease was present 
in-service, degenerative disc disease manifested itself to a 
compensable degree in the first post-service year, or that 
degenerative disc disease is related to service, including 
the Veteran's alleged exposure to ionizing radiation.

3.  The preponderance of the competent and credible evidence 
is against finding that headaches were present in-service or 
that headaches are related to service, including the 
Veteran's alleged exposure to ionizing radiation.

4.  The preponderance of the competent and credible evidence 
is against finding that heart disease including myocardial 
infarctions was present in-service, cardiovascular renal 
disease including hypertension or endocarditis including a 
valvular heart disease manifested itself to a compensable 
degree in the first post-service year, or that heart disease 
including myocardial infarctions is related to service, 
including the Veteran's alleged exposure to ionizing 
radiation.

5.  The preponderance of the competent and credible evidence 
is against finding that multiple tumors was present in-
service, malignant tumors were manifested to a compensable 
degree in the first post-service year, or that multiple 
tumors are related to service, including the Veteran's 
alleged exposure to ionizing radiation.

6.  The preponderance of the competent and credible evidence 
is against finding that kidney cancer was present in-service, 
calculi of the kidney and/or a malignant tumor was manifested 
to a compensable degree in the first post-service year, or 
kidney cancer is related to service, including the Veteran's 
alleged exposure to ionizing radiation.

7.  The preponderance of the competent and credible evidence 
is against finding that a bone disease including bone cancer 
was present in-service, a malignant tumor was manifested to a 
compensable degree in the first post-service year, or that 
bone disease including bone cancer is related to service, 
including the Veteran's alleged exposure to ionizing 
radiation.


CONCLUSIONS OF LAW

1.  Skull mutations were not incurred or aggravated during 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

2.  Degenerative disc disease was not incurred or aggravated 
during military service nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 
1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

3.  Headaches were not incurred or aggravated during military 
service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

4.  Heart disease including myocardial infarctions was not 
incurred or aggravated during military service nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2009).

5.  Multiple tumors were not incurred or aggravated during 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

6.  Kidney cancer was not incurred or aggravated during 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 1153, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

7.  Bone disease including bone cancer was not incurred or 
aggravated during military service nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1132, 1153, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
United States Court of Appeals for Veterans Claims (Court) 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  There are also no issues 
as to veteran status.

Next, the Board finds that written notice provided in April 
2005, June 2005, August 2005, November 2005, March 2006, and 
June 2006, prior to the September 2006 rating decision, along 
with the notice provided in April 2007 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the Court in 
Dingess, supra.  While the Veteran was not provided notice of 
the laws and regulations governing disability ratings and 
effective dates prior to the initial adjudication of his 
claims, providing him this notice in the April 2007 letter, 
followed by a readjudication of the claims in the March 2008 
supplemental statement of the case, "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board 
finds that even if the above letters failed to provide the 
Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claims after reading the above letters as 
well as the rating decision, statement of the case, and 
supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record on appeal shows that VA obtained and 
associated with the record all available and identified in-
service and post-service records including the Veteran's 
March 1955 separation examination and all of his post-service 
treatment records from Saint Anthony Hospital, Dr. Charles 
Tollett, and the Oklahoma VA Medical Center.  In this regard, 
the Board notes that in October 2005 the Veteran notified the 
RO that he had no other evidence to provide VA in support of 
his claims. Moreover, the appellant's representative 
specifically notified the Board at his hearing that the 
claimant received all of his medical treatment at the 
Oklahoma VA Medical Center and the RO has obtained and 
associated with the claims files all of these treatment 
records.  (Parenthetically, the Board notes that 
notwithstanding the Veteran's personal hearing testimony 
regarding his VA treatment records containing an opinion by 
the VA Chief of Pathology diagnosing him with radiation 
poisoning, the VA treatment records are negative for such a 
diagnosis.)  

As to the Veteran's service treatment records and personnel 
records, in reply to the Veteran's request for his records, 
the National Personnel Records Center (NPRC) notified him in 
November 2004 that his records were not available.  
Similarly, in reply to the RO's request for his records, the 
NPRC notified the RO in January 2006 and March 2006 that the 
Veteran's service records, including any DD 1141, Record of 
Occupational Exposure to Ionizing Radiation, were not 
available and no alternative source for these records could 
be located.  In March 2006, the RO made a formal finding of 
unavailability as to the Veteran's service records.  
Moreover, in November 2005, January 2006, and March 2006, the 
RO notified the Veteran of the loss of his service records 
and of the unavailability of any alternative records.  
Furthermore, at the March 2010 hearing the Veteran was 
informed that his service records had been lost and notified 
that no alternative source for these records could be 
located.  He was also asked if he had copies of any of these 
missing records and testified that he did not. 

Where, as here, "service . . . records are presumed 
destroyed, . . . the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The cases, however, do not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claims, and to explain its 
decision when the veteran's medical records have been 
destroyed.  The case law does not lower the legal standard 
for proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  
Therefore, adjudication of the appeal may go forward without 
these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

As to VA's development obligation under 38 C.F.R. § 3.311, if 
any, in letters dated in April 2005, August 2005, and 
November 2005 the RO asked the Veteran to provide VA with the 
details regarding his radiation exposure.  Using the 
information obtained from the Veteran, the RO requested both 
a dose estimate and his DD 1141.  In September 2005, the U.S. 
Army Radiation Standard and Dosimetry Laboratory notified the 
RO that a search of its files for records of exposure to 
ionizing radiation failed to locate any records of the 
Veteran.  And, as noted above, NPRC in January 2006 and March 
2006 notified the Veteran that his DD 1141 was not available 
and no alternative source for these records could be located.  
Given the above development, the Board finds that VA has also 
satisfied any duty to assist the Veteran it may have had 
under 38 C.F.R. § 3.311.

As to the treatment records from physicians that the Veteran 
testified he saw in the 1960's using his United States Post-
Office Aetna and Blue-Cross/Blue-Shield insurance, the Board 
finds that VA adjudication of this appeal may go forward 
without a request for these records because the claimant also 
testified that the physicians he saw were deceased and his 
records were not available and the claimant failed to 
previously provide VA with authorizations to request these 
records despite being asked to do so on numerous occasions.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the 
"'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim . . . [and] 
this duty is limited to specifically identified documents 
that by their description would be facially relevant and 
material to the claim")' Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991) (holding that "the duty to assist is not always a 
one-way street.  If a [V]eteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence.").  

Lastly, the Board finds that while the Veteran was not 
provided a VA examination in connection with his claims, a 
remand for VA examinations is not required when, as in this 
appeal, the post-service treatment records are negative for 
the diagnosed disorders for at least a decade following the 
claimant's separation from military service.  See 38 U.S.C.A. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 Cir. 2003) (holding 
that if the evidence of record does not establish that the 
Veteran suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim and therefore VA does not have an obligation to 
provide the claimant with such an examination or obtain an 
opinion because "a medical examination or opinion generally 
could not fill the gap left by the other evidence in 
establishing a service connection."); Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (holding that the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history). 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that his skull mutations, degenerative 
disc disease, headaches, heart disease including myocardial 
infarctions, multiple tumors, kidney cancer, and bone disease 
including bone cancer were caused by his military service 
including his exposure to ionizing radiation cleaning and 
being around tools as a "tool keeper" working at Fort Hood 
because his tools had been used during nuclear weapons 
testing at the White Sands Missile Range.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated diseases, 
including arthritis, calculi of the kidney, cardiovascular 
renal disease including hypertension, endocarditis including 
all valvular heart disease, and malignant tumors including of 
the spinal cord, if manifest to a degree of 10 percent within 
one year after separation from active duty, may be presumed 
to have been incurred in service.  38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The requirement of a current disability is 
"satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim."  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).

As to disease or injury caused by the alleged radiation 
exposure, service connection may also be established in one 
of two other ways.  Combee v. Brown, 34 F.3d 1039, 1043-5 
(Fed. Cir. 1994).  First, if a Veteran participated in 
service in a radiation-risk activity (as defined by statute 
and regulation) and, after service, developed one of the 
specifically enumerated cancers, it will be presumed that the 
cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  The list of the specifically enumerated 
cancers are as follows:  (i) Leukemia (other than chronic 
lymphocytic leukemia); (ii) Cancer of the thyroid; (iii) 
Cancer of the breast; (iv) Cancer of the pharynx; (v) Cancer 
of the esophagus; (vi) Cancer of the stomach; (vii) Cancer of 
the small intestine; (viii) Cancer of the pancreas; (ix) 
Multiple myeloma; (x) Lymphomas (except Hodgkin's disease); 
(xi) Cancer of the bile ducts; (xii) Cancer of the gall 
bladder; (xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated); (xiv) Cancer of the salivary 
gland; (xv) Cancer of the urinary tract; (xvi) Bronchiolo-
alveolar carcinoma; Note: For the purposes of this section, 
the term "urinary tract" means the kidneys, renal pelves, 
ureters, urinary bladder, and urethra; (xvii) Cancer of the 
bone; (xviii) Cancer of the brain; (xix) Cancer of the colon; 
(xx) Cancer of the lung; and (xxi) Cancer of the ovary. 

The list of the specifically enumerated radiation-risk 
activities include: onsite participation at atmospheric 
nuclear tests; participation in the occupation of Hiroshima 
or Nagasaki, Japan during specific periods of time; and 
service at specific nuclear weapons production facilities.  
38 C.F.R. §§ 3.309(d)(3). 

Second, if a Veteran was exposed in service to ionizing 
radiation and, after service, developed one of the 
specifically enumerated diseases within a period specified 
for each by law, then his claim is referred to the Under 
Secretary for Benefits who must determine, based on the 
extent of the exposure, whether there is a reasonable 
possibility that the disease was incurred in-service.  38 
C.F.R. § 3.311.  The list of the specifically enumerated 
diseases are as follows:  (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid 
cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone 
cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer; and (xxiv) Any other cancer.  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Radiation Presumption

The Veteran claims that his multiple tumors and bone disease 
including bone cancer as well as his skull mutations, 
degenerative disc disease, headaches, and heart disease 
including myocardial infarctions, were caused by exposure to 
ionizing radiation while on active duty.  However, the Board 
notes that the record is negative for the Veteran's tumors or 
bone problems ever being diagnosed as cancers.  

Therefore, service connection based on the presumptions found 
at 38 C.F.R. § 3.309(d) must be denied for multiple tumors, 
bone disease including bone cancer, skull mutations, 
degenerative disc disease, headaches, and heart disease 
including myocardial infarctions because none of his claimed 
disabilities are one of the specifically enumerated cancers 
listed at 38 C.F.R. § 3.309(d) as being caused by radiation 
exposure.  Likewise, 38 C.F.R. § 3.311 is inapplicable to 
these claims because none of his claimed disabilities are one 
of the specifically enumerated radiogenic diseases listed in 
that regulation.  

As to entitlement to service connection for kidney cancer, 
the Board notes that the Veteran claims that this disorder 
was also caused by exposure to ionizing radiation while on 
active duty.  Moreover, kidney cancer is one of the 
specifically enumerated cancers listed at 38 C.F.R. 
§ 3.309(d) and radiogenic diseases listed at 38 C.F.R. 
§ 3.311.  

However, service connection based on the presumptions found 
at 38 C.F.R. § 3.309(d) must be denied because, while 
available records document he served at Fort Hood at the time 
of his March 1955 separation from active duty, the evidence 
does not show that the Veteran ever participated in one of 
the specifically enumerated radiation-risk activities.  
38 C.F.R. § 3.309(d)(3). 

Likewise, 38 C.F.R. § 3.311 is of no help to the Veteran in 
establishing service connection for this disorder because, as 
explained above, a search of all available records failed to 
yield any objective evidence of the claimant having been 
exposed to ionizing radiation while cleaning, maintaining, 
and storing tools at Fort Hood or contain a dose estimate.  
Moreover, a review of the record on appeal does not reveal 
that the Veteran provided VA with an estimate of dose from a 
credible source.  Therefore, VA had no obligation to send the 
claim to the Under Secretary for Benefits for a medical 
opinion as to whether there is a reasonable possibility that 
these diseases were incurred in-service based on the alleged 
exposure.

Therefore, the Board will next consider whether the Veteran 
is entitled to service connection for any of his claimed 
disorders on a direct basis.  Combee, supra.

Direct Service Connection

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Board notes that the Veteran is both competent and credible 
to report on the fact that he felt and/or saw skull mutations 
and skin tumors and/or had problems with back pain and 
limitation of motion, headaches, and difficulty urinating 
while on active duty.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  

However, the March 1955 separation examination is negative 
for complaints or diagnoses of skull mutations, degenerative 
disc disease, headaches, heart disease including myocardial 
infarctions, multiple tumors, kidney cancer, or bone disease 
including bone cancer.  Moreover, the Board finds more 
credible the separation examination which is negative for 
complaints or diagnoses for any of the claimed disorders than 
the Veteran's claims that he had these problems while on 
active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Accordingly, entitlement to service connection for skull 
mutations, degenerative disc disease, headaches, heart 
disease including myocardial infarctions, multiple tumors, 
kidney cancer, and bone disease including bone cancer based 
on in-service incurrence must be denied despite the fact that 
the Veteran claims he was exposed to ionizing radiation while 
on active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1955 and 
first seen with complaints and/or treatment for skull 
mutations in 1981, degenerative disc disease in 1981, 
headaches in 1967, heart disease including myocardial 
infarctions in 1989, multiple tumors in 2004, kidney cancer 
in 1980, and bone disease in 2001 (but never diagnosed as 
bone cancer), to be compelling evidence against finding 
continuity.  Put another way, the at least twelve year gap 
between the Veteran's discharge from active duty and the 
first evidence of the claimed disorders weighs heavily 
against his claims.  See Maxson, supra; Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges, as it did above, that 
the Veteran is competent to give evidence about what he sees 
and feels; for example, the claimant is competent to report 
on the fact that he felt and/or saw skull mutations and skin 
tumors and/or had problems with back pain and limitation of 
motion, headaches, and difficulty urinating since service.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the 
Veteran's representative is competent to provide evidence 
about what he sees.  Id.

However, upon review of the claims folders, the Board finds 
that the Veteran's and his representative's assertions that 
the claimant has had these problems since service are not 
credible.  In this regard, the Veteran and his 
representative's claims are contrary to what is found in the 
March 1955 separation examination and the post-service 
medical records.  In these circumstances, the Board gives 
more credence and weight to the medical evidence of record, 
which is negative for complaints, diagnoses, or treatment for 
any of the claimed disorders for at least twelve years 
following his separation from active duty, than the Veteran's 
and his representative's claims.  Therefore, entitlement to 
service connection for skull mutations, degenerative disc 
disease, headaches, heart disease including myocardial 
infarctions, multiple tumors, kidney cancer, and bone disease 
including bone cancer based on post-service continuity of 
symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
the Board notes that the record is negative for a medical 
opinion finding a causal association or link between the 
Veteran's skull mutations, degenerative disc disease, 
headaches, heart disease including myocardial infarctions, 
multiple tumors, kidney cancer, and bone disease including 
bone cancer and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to the Veteran's and his representative's assertions that 
the claimant's skull mutations, degenerative disc disease, 
headaches, heart disease including myocardial infarctions, 
multiple tumors, kidney cancer, and bone disease including 
bone cancer were caused by his military service, including 
his in-service radiation exposure, the Board acknowledges as 
it did above that the appellant is competent to give evidence 
about what he sees and feels and his representative is 
competent to give evidence about what he sees.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
However, as noted above, the Board finds that these 
assertions regarding the Veteran having skull mutations, 
degenerative disc disease, headaches, heart disease including 
myocardial infarctions, multiple tumors, kidney cancer, and 
bone disease including bone cancer since service lacks 
credibility.  Id.

Based on the discussion above, the Board also finds that 
service connection for skull mutations, degenerative disc 
disease, headaches, heart disease including myocardial 
infarctions, multiple tumors, kidney cancer, and bone disease 
including bone cancer is not warranted based on the initial 
documentation of the disability after service because the 
weight of the competent and credible evidence is against 
finding a causal association or link between any of the post-
service disorders and an established injury, disease, or 
event of service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d); Rabideau, supra.

The Board also finds that the presumptions found at 38 C.F.R. 
§§ 3.307, 3.309(a) do not help the Veteran in establishing 
any of his claims because the record does not show his being 
diagnosed with any of the presumptive disorders within one 
year of his 1955 separation from active duty.

In reaching the above conclusions, the Board has not 
overlooked the medical literature filed by the Veteran.  
Moreover, the Board notes medical article or treatise 
evidence, standing alone, discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion, a claimant may use such evidence to meet the 
requirement for a medical nexus.  Wallin v. West, 11 Vet. 
App. 509 (1998).  

However, an attempt to establish a medical nexus between 
service and a disease or injury solely by generic information 
in a medical journal or treatise "is too general and 
inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a 
medical article that contained a generic statement regarding 
a possible link between a service-incurred mouth blister and 
a present condition did not satisfy the nexus element).  
Still, medical treatise evidence can provide important 
support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility"). 

In this regard, the information submitted by the appellant 
only contains generic information regarding, among other 
things, radiogenic diseases.  The Board therefore finds that 
this evidence is therefore only entitled to limited probative 
value, as it is not supported by any definitive or concrete 
medical opinion.  In sum, even in light of this evidence, the 
Board finds the competent evidence of record reflecting no 
relationship between any of the Veteran's current disorders 
and his military service still outweighs the evidence in 
support of a nexus.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999) (generic texts, which do not address the facts in 
this particular case with any degree of medical certainty, do 
not amount to competent medical evidence).  

Put another way, the generic/generalized evidence contained 
in this treatise evidence along with the lay opinions cited 
above are outweighed by medical evidence of record which is 
negative for complaints, diagnoses, or treatment for the 
claimed disorders for many years after the Veteran's 
separation from his military service.  See Maxson, supra.  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for all 
the Veteran's disabilities on a direct and presumptive 
basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.307, 
3.309, 3.309.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for skull mutations, including as due to 
ionizing radiation, is denied.

Service connection for degenerative disc disease, including 
as due to ionizing radiation, is denied.

Service connection for headaches, including as due to 
ionizing radiation, is denied.

Service connection for heart disease including myocardial 
infarctions, including as due to ionizing radiation, is 
denied.

Service connection for multiple tumors, including as due to 
ionizing radiation, is denied.

Service connection for kidney cancer, including as due to 
ionizing radiation, is denied.

Service connection bone disease including bone cancer, 
including as due to ionizing radiation, is denied.


REMAND

As to the claims of service connection for a rash, varicose 
veins, and allergies, the Board notes that the Veteran is 
both competent and credible to report on the fact that he saw 
a rash on his legs and shoulders as well as varicose veins on 
his legs and had problems with a stuffy and runny nose as 
well as itchy and watery eyes in-service and since that time.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Moreover, the post-service records document 
the fact that the Veteran sought treatment on a number of 
occasions for these problems.  See McClain, supra.  
Therefore, the Board finds that these issues must be remanded 
to obtain a medical opinion as to the relationship, if any, 
between these current disabilities and his military service.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a 
dermatological examination.  The claims 
folders are to be provided to the 
examiner for review in conjunction with 
the examination.  After a review of the 
record on appeal and an examination of 
the claimant, the examiner should provide 
an answer to the following questions:

What are the diagnoses for the 
Veteran's various post-service 
rashes?

As to all diagnosed rashes, is it at 
least as likely as not that it was 
caused or aggravated by the 
Veteran's military service?

Note:  In providing answers to the above 
questions, the examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

2.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a varicose 
veins examination.  The claims folders 
are to be provided to the examiner for 
review in conjunction with the 
examination.  After a review of the 
record on appeal and an examination of 
the claimant, the examiner should provide 
an answer to the following question:

Does the Veteran have a current 
disability manifested by varicose 
veins?

If so, is it at least as likely as 
not that it was caused or aggravated 
by the Veteran's military service?

Note:  In providing answers to the above 
questions, the examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

3.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded an allergy 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  After 
a review of the record on appeal and an 
examination of the claimant, the examiner 
should provide an answer to the following 
question:

Does the Veteran have a current 
allergy disability?

If so, is it at least as likely as 
not that it was caused or aggravated 
by the Veteran's military service?

Note:  In providing answers to the above 
questions, the examiner is advised that 
the term "as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

4.   The RO/AMC should thereafter provide 
the Veteran with updated 38 U.S.C.A. 
§ 5103(a) notice in accordance with the 
Court's holding in Dingess, supra; 
38 U.S.C.A. §§ 5103, 5103A; and 38 C.F.R. 
§ 3.159.

5.  Thereafter, the RO/AMC should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


